Exhibit 10.12



FIRST FEDERAL BANK, A F.S.B.
EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT


         THIS EXECUTIVE SUPPLEMENTAL RETIREMENT INCOME AGREEMENT (the
“AGREEMENT”), made and entered into this 1st day of October 1996, by and between
FIRST FEDERAL BANK, A F.S.B., a banking corporation organized and existing under
the laws of the state of Indiana (hereinafter referred to as “Bank”) and
Bradley M. Rust, a key employee and executive (hereinafter referred to as
“Executive”).


W I T N E S S E T H:

         WHEREAS, the Executive is employed by the Bank; and

         WHEREAS, the Bank recognizes the valuable services heretofore performed
for it by the Executive and wishes to encourage continued employment; and

         WHEREAS, the Executive wishes to be assured that he will be entitled to
a certain amount of additional compensation for some definite period of time
from and after his retirement from active service with the Bank or other
termination of his employment and wishes to provide his beneficiary with
benefits from and after his death; and

         WHEREAS, the parties hereto wish to provide the terms and conditions
upon which the Bank shall pay such additional compensation to the Executive
after his retirement or other termination of his employment and/or death
benefits to his beneficiary after his death; and

         WHEREAS, the parties hereto intend that this Agreement be considered an
unfunded arrangement, maintained primarily to provide supplemental retirement
income for the Executive, a member of a select group of management or highly
compensated employees of the Bank, for purposes of the Employee Retirement
Income Security Act of 1975, as amended; and

         WHEREAS, the Bank has adopted this Executive Supplemental Retirement
Income Agreement which controls all issues relating to the Supplemental
Retirement Income Benefit as described herein; and

         NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties hereto agree to the following terms and conditions:


SECTION I


DEFINITIONS

         When used herein, the following words shall have the meanings below
unless the context clearly indicates otherwise:

1.1
“Accrued Benefit” means that portion of the Supplemental Retirement Income
Benefit which is required to be expensed and accrued under generally accepted
accounting principles by any appropriate methodology which the Board may require
in the exercise of its sole discretion. Such Accrued Benefit shall be annuitized
and shall be paid to the Executive in one hundred eighty (180) equal monthly
installments. The interest factor used to annuitize the Accrued Benefit shall be
equal to the average cost of deposits of the Bank (as determined by the Board)
for the calendar year immediately preceding the date on which the Accrued
Benefit is annuitized.


1.2
“Act” means the Employee Retirement Income Security Act of 1974, as now in
effect and as it may be amended from time to time.


1.3
“Bank” means FIRST FEDERAL BANK, A F.S.B. and any successor thereto.


1.4
“Beneficiary” means the person, persons (and their heirs) or other entity
designated as Beneficiary in writing to the Bank to whom the benefit(s), the
deceased Executive would have received had he lived, is (are) payable. If no
Beneficiary is so designated, then the Executive’s Spouse, if living, will be
deemed the Beneficiary. If the Executive’s Spouse is not living, then the
Children of the Executive will be deemed Beneficiary and take on a per stirped
basis. If there are no living Children, then the Estate of the Executive will be
deemed the Beneficiary.


1.5
“Board” means the Board of Directors of the Bank.


1.6
“Cause” means willful misconduct, willful malfeasance, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses), or final cease-and-desist order, material breach of any provision of
this Agreement, or gross negligence in matters of material importance to the
Bank. Cause shall be determined by the Board in its sole discretion within the
parameters of this Section.


1.7
“Children” means the Executive’s children, both natural and adopted, then living
at the time payments are due the Children under this Agreement.


1.8
“Code” means the Internal Revenue Code of 1986 as now in effect and as amended
from time to time.


1.9
“Early Retirement Date” means retirement from service, upon meeting certain
conditions conditions as specified in this Agreement, which is effective prior
to the Normal Retirement Date.


1.10
“Effective Date” shall be the effective date of this Agreement, October 1, 1996.


1.11
“Estate” means the estate (including, when applicable, any irrevocable trust
governing the transfer of non-probate assets) of the Executive.


1.12
“Normal Retirement Date” means the first day of the month coincident with or
next following the Executive’s sixty-fifth (65th) birthday.





– 2 –

1.13
“Permanently and Totally Disabled” means the Executive has, for at least six (6)
months months, been unable to perform the services incident to his position with
the Bank as a result of accidental bodily injury or sickness and that the status
is likely to continue for an indefinite period, as reasonably determined
subsequent to the expiration of the six (6) month period by a duly licensed
physician selected in good faith by the Bank.


1.14
“Postponed Retirement Date” means the first day of the month coincident with or
next following the Executive’s termination of employment with the Bank after his
Normal Retirement Date.


1.15
“Spouse” means the individual to whom the Executive is legally married at the
time of the Executive's death.


1.16
“Suicide” means the act of intentionally killing oneself.


1.17
“Supplemental Retirement Income Benefit” means an annual amount equal to
Twenty-Six Thousand Three Hundred Forty Dollars ($26,340). This total shall be
divided by twelve (12) and paid in equal monthly installments for a period of
one hundred eighty (180) months.


1.18
“Survivor’s Benefit” means Twenty-Six Thousand Three Hundred Forty Dollars
($26,340) per year to be paid in one hundred eighty (180) equal monthly
installments.


1.19
“Vested” means the non-forfeitable portion of the benefit to which the Executive
is entitled.


1.20
“Vested Accrued Benefit” means that portion of the Executive’s Accrued Benefit
in which he is vested. It is computed by multiplying the Accrued Benefit by the
vesting percentage specified in Subsection 3.5. Such Vested Accrued Benefit
shall be paid to the Executive in one hundred eighty (180) equal monthly
installments.


1.21
“Years of Service” means the total number of complete years of employment
(including employment before the Effective Date and authorized leaves of
absence).



SECTION II


PRE-RETIREMENT AND POST RETIREMENT DEATH BENEFITS

2.1
Death Prior to Termination of Employment. It the Executive dies prior to
termination of employment with the Bank, his Beneficiary shall be entitled to be
paid the Survivor’s Benefit, commencing within thirty (30) days of the
Executive’s death.


2.2
Death After Termination of Employment. In the event of the Executive’s death
after his termination of employment, the Executive’s Beneficiary shall be paid a
monthly benefit for a period of one hundred eighty (180) months, commencing
within thirty (30) days of the Executive’s death and the benefit payment shall
be determined as follows:





– 3 –

  (a)
Voluntary or Involuntary Termination of Employment Prior to Normal Retirement
Date. In the event the Executive’s death occurs after his voluntary termination
of employment with the Bank but before his Normal Retirement Date, the
Executive’s Beneficiary shall be entitled to be paid the Executive’s Vested
Accrued Benefit in one hundred eighty (180) equal monthly installments. If the
Executive dies while he is receiving benefits, the Executive’s Beneficiary shall
be entitled to receive those benefits which the Executive would have been paid
had he lived the entire distribution period.


   
         In the event the Executive’s death follows his involuntary termination
(not for Cause by the Board), the Executive’s Beneficiary shall be entitled to
receive the Executive’s Supplemental Retirement Income Benefit, with payments
commencing within thirty (30) days of the Executive’s death. In the event the
Executive dies while he is receiving his supplemental retirement income
benefits, the Executive’s Beneficiary shall be entitled to receive the balance
of payments that the Executive would have received had he lived.


  (b)
Termination of Service at Normal Retirement Age. In the event of the Executive’s
death following the termination of service on or after his Normal Retirement
Date, the Executive’s Beneficiary shall be paid those benefits which the
Executive would have been paid had he lived for the entire retirement
distribution period. Benefits shall be paid to the Executive’s Beneficiary in
the same manner they would have been paid to the Executive had he lived; that
is, a total of one hundred eighty (180) equal monthly installments shall be paid
to the Executive and/or his Beneficiary.


2.3
Death by Reason of Suicide. In the event the Executive dies by reason of suicide
within two (2) years of the date of execution of this Agreement, the Bank shall
be under no obligation to provide any benefits to the Executive’s Beneficiary.


2.4
Additional Death Benefit - Burial Expenses. In addition to the above-described
death benefits, upon his death, the Executive’s Beneficiary shall be entitled to
receive a one-time lump sum death benefit in the amount of Ten Thousand
($10,000.00) Dollars; provided, however, that if the Executive terminates his
employment with the Bank before July 1, 1998 for reasons other than his death or
due to his becoming Permanently and Totally Disable, the one-time lump sum death
benefit otherwise provided in this Section shall not be payable.



SECTION III


SUPPLEMENTAL RETIREMENT INCOME BENEFIT
AND DISABILITY BENEFIT

3.1
Normal Retirement Benefit. If the Executive retires on his Normal Retirement
Date, the Bank shall commence payment of the Supplemental Retirement Income
Benefit. Such payments shall commence on the first day of the month next
following the Executive’s retirement date and shall be payable monthly
thereafter until all payments have been made.





– 4 –

3.2
Early Retirement Benefit. If the Executive terminates his employment with the
Bank on or after reaching age sixty (60) and if he remains in continuous service
from the date of this Agreement through his employment termination date, the
Executive shall be entitled to receive the Supplemental Retirement Income
Benefit specified in Subsection 1.17, reduced by six (6) percent per year for
each year (or fraction thereof) that the Early Retirement Date precedes the
Normal Retirement Date. Payment of this early retirement benefit shall commence
with thirty (30) days after Executive’s Early Retirement Date.


3.3 Postponed Retirement Benefit. If the Executive continues his employment with
the Bank beyond his Normal Retirement Date, the postponed retirement benefit of
the Executive shall be the Supplemental Retirement Income Benefit as set forth
in Subsection 1.17. However, the Board, in the exercise of its sole discretion,
may, but is not required to, increase benefits if retirement is postponed past
the Normal Retirement Date. The postponed retirement benefit shall not commence
until the Postponed Retirement Date.


3.4
Disability. If the Executive becomes Permanently and Totally Disabled prior to
reaching his retirement, while covered by the provisions of this Agreement, the
Executive shall be entitled to his Accrued Benefit at the time he becomes
Permanently and Totally Disabled. Payments shall begin within thirty (30) days
after the Executive becomes Permanently and Totally Disabled.


 
At the Executive’s death, if the total amount of disability payments received
under the provisions of this Subsection is less than the total amount of
payments that would have been received under the Survivor’s Benefit section (had
it applied instead), the Bank shall pay the Executive’s Beneficiary a lump sum
payment to make the total benefits equal to the amount allowable under the
Survivor’s Benefit section. Such a lump sum payment would be in full
satisfaction of the Bank’s obligations under this Agreement.


3.5
Vesting. Vested Accrued Benefits, as described in Subsection 1.20, shall be
determined according to the following schedule:


   Years of Service

Less than 5 years
5 years or more
Percentage of
Total Benefit
      Vested      


            0%
        100%



SECTION IV


EXECUTIVE’S RIGHT TO ASSETS

         The rights of the Executive, any Beneficiary of the Executive, or any
other person claiming through the Executive under this Agreement, shall be
solely those of an unsecured general creditor of the Bank. The Executive, the
Beneficiary of the Executive, or any other person claiming through the
Executive, shall only have the right to receive from the Bank those payments
which are specified under this Agreement. The Executive agrees that he, his
Beneficiary, or any other person claiming through him shall have no rights or
interests whatsoever in any asset of the Bank, including any insurance policies
or contracts which the Bank may possess or obtain to informally fund this
Agreement. Any asset used or acquired by the Bank in connection with the
liabilities it has assumed under this Agreement, except as expressly provided,
shall not be deemed to be held under any trust for the benefit of the Executive
or his Beneficiaries, nor shall it be considered security for the performance of
the obligations of the Bank. It shall be and remain, a general, unpledged, and
unrestricted asset of the Bank.




– 5 –


SECTION V


RESTRICTIONS UPON FUNDING

         The Bank shall have no obligation to set aside, earmark or entrust any
fund or money with which to pay its obligations under this Agreement. The
Executive, his Beneficiaries or any successor in interest to him, shall be and
remain simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation. The Bank
reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by the Agreement or to refrain from funding the same and
to determine the extent, nature, and method of such informal funding. Should the
Bank elect to fund this Agreement, in whole or in part, through the purchase of
life insurance, mutual funds, disability policies or annuities, the Bank
reserves the absolute right, in its sole discretion, to terminate such funding
at any time, in whole or in part. At no time shall the Executive be deemed to
have any lien nor right, title or interest in or to any specific funding
investment or to any assets of the Bank. If the Bank elects to invest in a life
insurance, disability or annuity policy upon the life of the Executive, then the
Executive shall assist the Bank by freely submitting to a physical examination
and supplying such additional information necessary to obtain such insurance or
annuities.


SECTION VI


ALIENABILITY AND ASSIGNMENT PROHIBITION

         Neither the Executive nor any Beneficiary under this Agreement shall
have any power or right to transfer, assign, anticipate, hypothecate, mortgage,
commute, modify or otherwise encumber in advance any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony or separate maintenance owed by the Executive
or his Beneficiary, nor be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise.


SECTION VII


TERMINATION OF EMPLOYMENT

7.1
Termination of Service Prior to Retirement Date. If, prior to Executive’s Early
Retirement Date, the Executive is terminated without Cause by the Bank, the Bank
shall pay to the Executive an amount equal to the Executive’s Supplemental
Retirement Income Benefit, commencing within thirty (30) days of the Executive’s
Normal Retirement Date. However, it the Executive’s termination of employment
with the Bank before his Early Retirement Date is voluntary, he shall only be
entitled to his Vested Accrued Benefit existing at the date of termination.
Payment of the Vested Accrued Benefit shall commence within thirty (30) days
after his attainment of his Normal Retirement Date.





– 6 –

7.2
Termination of Service for Cause. Should the Executive’s employment by the Bank
be terminated for Cause before his Normal Retirement Date, his benefits,
including any death benefits, under this Agreement shall be forfeited and this
Agreement shall become null and void.


7.3
Termination or Suspension Resulting from Regulatory Actions. Pursuant to 12
C.F.R.ss. 563.39 (b), the following conditions shall apply to this Agreement:


  (1)
The Board may terminate the Executive’s employment at any time, but any
termination by the Board other than termination for Cause, shall not prejudice
the Executive’s right to compensation or other benefits under the contract. The
Executive’s shall have no right to receive compensation or other benefits for
any period after termination for Cause.


  (2)
If the Executive is suspended and/or temporarily prohibited from participating
in the conduct of the Bank’s affairs by a notice served under Section 8 (e) (3)
or (g) (1) of (the) Federal Deposit Insurance Act (12 U.S.C. 1818 (e) (3) and
(g) (1)) the Bank’s obligations under the contract shall be suspended as of the
date of termination of service unless stayed by appropriate proceedings. If the
charges in the notice are dismissed, the Bank may in its discretion (i) pay the
Executive all or part of the compensation withheld while its contract
obligations were suspended and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.


  (3)
If the Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8 (3) (4) or
(g) (1) of the Federal Deposit Insurance Act (12 U.S.C. 1818 (e) (4) or (g)
(1)), all obligations of the Bank under the contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.


  (4)
If the Bank is in default (as defined in Section 3 (x) (1) of the Federal
Deposit Insurance Act), all obligations under the contract shall terminate as of
the date of default, but this paragraph shall not affect any vested rights of
the contracting parties.


  (5)
All non-vested obligations under the contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank:


    (i)
by the Director or his designee at the time the Federal Deposit Insurance
Corporation or the Resolution Trust Corporation enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
§ 13 (c) of the Federal Deposit Insurance Act; or





– 7 –

    (ii)
by the Director or his designee, at the time the Director or his designee
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition.


     
Any rights of the parties that have already vested, however, shall not be
affected by such action.



SECTION VIII


ACT PROVISIONS

8.1
Named Fiduciary and Administrator. The Bank shall be the named fiduciary and
administrator of this Agreement. As administrator, the Bank shall be responsible
for the management, control and administration of the Agreement as established
herein. It may delegate to others certain aspects of the management and
operation responsibilities of the Agreement including the employment of advisors
and the delegation of ministerial duties to qualified individuals.


8.2
Claims Procedure and Arbitration. In the event that benefits under this
Agreement are not paid to the Executive (or to his Beneficiary in the case of
the Executive’s death) and such claimants feel they are entitled to receive such
benefits, then a written claim must be made to the Bank within sixty (60) days
from the date payments are refused. The Bank shall review the written claim and,
if the claim is denied, in whole or in part, they shall provide in writing
within sixty (60) days of receipt of such claim their specific reasons for such
denial, reference to the provisions of this Agreement upon which the denial is
based and any additional material or information necessary to perfect the claim.
Such written notice shall further indicate the additional steps to be taken by
claimants if a further review of the claim denial is desired.


 
If claimants desire a second review, they shall notify the Bank in writing
within sixty (60) days of the first claim denial. Claimants may review the
Agreement or any documents relating thereto and submit any written issues and
comments they may feel appropriate. In its sole discretion, the Bank shall then
review the second claim and provide a written decision within sixty (60) days of
receipt of such claim. This decision shall likewise state the specific reasons
for the decision and shall include reference to specific provisions of the
Agreement upon which the decision is based. If claimants disagree with the
decision of the Bank, nothing herein shall serve to preclude them from seeking
any and all remedies available at law.



SECTION IX


MISCELLANEOUS

9.1
No Effect on Employment Rights. Nothing contained herein shall confer upon the
Executive the right to be retained in the service of the Bank nor limit the
right of the Bank to discharge or otherwise deal with the Executive without
regard to the existence of this Agreement.





– 8 –

9.2
Disclosure. Each Executive shall receive a copy of his Agreement and the Bank
will make available, upon request, a copy of the rules and regulations that
govern this type of Agreement.


9.3
State Law. The Agreement is established under, and will be construed according
to, the laws of the State of Indiana, to the extent that such laws are not
preempted by the Act and valid regulations published thereunder.


9.4
Severability. In the event that any of the provisions of this Agreement or
portion thereof, are held to be inoperative or invalid by any court of competent
jurisdiction, then: (1) insofar as is reasonable, effect will be given to the
intent manifested in the provisions held invalid or inoperative, and (2) the
validity and enforceability of the remaining provisions will not be affected
thereby.


9.5
Incapacity of Recipient. In the event the Executive is declared incompetent and
a conservator or other person legally charged with the care of his person or of
his estate is appointed, any benefits under the Agreement to which such
Executive is entitled shall be paid to such conservator or other person legally
charged with the care of his person or his Estate.


9.6
Recovery of Estate Taxes. If the Executive’s gross Estate for federal estate tax
purposes includes any amount determined by reference to and on account of this
Executive Supplemental Retirement Income Agreement, and if the Beneficiary is
other than the Executive’s Estate, then the Executive’s Estate shall be entitled
to recover from the Beneficiary receiving such benefit under the terms of the
Deferred Compensation Benefit an amount by which the total estate tax due by the
Executive’s Estate, exceeds the total estate tax which would have been payable
if the value of such benefit had not been included in the Executive’s gross
Estate. If there is more than one person receiving such benefit, the right of
recovery shall be against each such person in proportion to the benefits
received by each such person. In the event any Beneficiary has a liability
hereunder, such Beneficiary may petition the Bank for a lump sum payment in an
amount not to exceed the Beneficiary’s liability hereunder.


9.7
Unclaimed Benefit. The Executive shall keep the Bank informed of his current
address and the current address of his Beneficiaries. The Bank shall not be
obligated to search for the whereabouts of any person. If within three years
after the actual death of the Executive the Bank is unable to locate any
Beneficiary of the Executive, then the Bank may fully discharge its obligation
by payment to the Estate.


9.8
Limitations on Liability. Notwithstanding any of the preceding provisions of the
Agreement and except for the benefits otherwise payable under this Agreement,
neither the Bank, nor any individual acting as an employee or agent of the Bank
or as a member of the Board shall be liable to the Executive or any other person
for any claim, loss, liability or expense incurred in connection with the
Agreement.





– 9 –

9.9
Gender. Whenever, in this Agreement, words are used in the masculine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.


9.10
Affect on Other Corporate Benefit Agreements. Nothing contained in this
Agreement shall affect the right of the Executive to participate in, or be
covered by, any qualified or non-qualified pension, profit sharing, group, bonus
or other supplemental compensation or fringe benefit agreement constituting a
part of the Bank’s existing or future compensation structure.


9.11
Headings. Heading and sub-headings in this Agreement are inserted for reference
and convenience only and shall not be deemed a part of this Agreement.


SECTION X

NON-COMPETITION

10.1
Non-Compete Clause. The Executive expressly agrees that, as consideration for
the agreements of the Bank contained herein and as a condition to the
performance by the Bank of its obligations hereunder, throughout the entire
period beginning at the time of termination of employment until the final
payment is made to Executive, as provided herein, he will not, without the prior
written consent of the Board, engage in, become interested, directly or
indirectly, as a sole proprietor, as a partner in a partnership, or as a 5% or
greater shareholder in a corporation, nor become associated with, in the
capacity of an employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area of the
business of the Bank which may be deemed to be competitive with any business
earned on by the Bank as of the date of the termination of the Executive’s
employment or his retirement.


10.2
Breach. In the event of any breach by the Executive of the agreements and
covenants contained herein, the Board shall direct that any unpaid balance of
any payments to the Executive under this Agreement be suspended, and shall
thereupon notify the Executive of such suspensions, in writing. Thereupon, if
the Board shall determine that said breach by the Executive has continued for a
period of one (1) month following notification of such suspension, all rights of
the Executive and his Beneficiaries under this Agreement, including rights to
further payments hereunder, shall thereupon terminate.



SECTION XI


AMENDMENT/REVOCATION

         This Agreement shall not be amended, modified, or revoked at any time,
in whole or part, without the mutual written consent of the Executive and the
Bank, and such mutual consent shall be required even if the Executive is no
longer employed by the Bank.




– 10 –


ARTICLE XII


EXECUTION

11.1
This Agreement sets forth the entire understanding of the parties hereto with
respect to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Agreement.


11.2
This agreement shall be executed in triplicate, each copy of which, when so
executed and delivered, shall be an original, but all three copies shall
together constitute one and the same instrument.


         IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed on this 2nd day of January, 1997.

 
/s/ Bradley M. Rust

--------------------------------------------------------------------------------

Bradley M. Rust, Executive



FIRST FEDERAL BANK, A F.S.B.



By:  /s/ Frank D. Baracani

--------------------------------------------------------------------------------

Frank D. Baracani
President

--------------------------------------------------------------------------------

(Title)





– 11 –